SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB ý Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934for the period ended March 31, 2003 o Transition report under Section 13 or 15(d) of the Exchange Act for the transition period from to Commission file number: 000-30805 DUTCH GOLD RESOURCES, INC. (FORMERLY SMALL TOWN RADIO, INC.) (Exact name of small business issuer as specified in its charter) Nevada 84-1125214 (State of Incorporation) (I.R.S. Employer Identification No.) 3500 Lenox Road, NE Suite 1500 Atlanta, Georgia 30326 (Address of principal executive offices) (404) 419-2440 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
